DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “The present disclosure is directed to…”. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informalities:
The recitation of “mode .” (claim 2, line 5) is believed to be --mode.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the valve". There is insufficient antecedent basis for this limitation in the claim. Since claim 2 introduces a valve of the refrigerant circuit, claim 3 is being examined as depending from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 10-13 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Taras (US 2008/0229764).
Regarding claim 10, Taras discloses a heating, ventilation, and air conditioning (HV AC) system, comprising: 
a refrigerant circuit comprising a first condenser coil (condenser coil located within line 58), a second condenser coil (condenser coil located within line 60), a reheat heat exchanger (46), and a compressor (22), wherein the compressor is configured to circulate a refrigerant through the refrigerant circuit (refer to Fig. 2); and
a controller (refer to par. 12, lines 10-11) configured to switch the HVAC system between a first operating mode and a second operating mode, wherein the refrigerant circuit is configured to direct a first portion of the refrigerant from the compressor (22) to the first condenser coil (through line 58) and direct a second portion of the refrigerant from the compressor (22) to the second condenser coil in the first operating mode (when valve 62 is opened), and the refrigerant circuit is configured to direct the first portion of the refrigerant from the compressor (22) to the first condenser coil (through line 58) and direct the second portion of the refrigerant from the compressor (22) to the reheat heat exchanger (46) in the second operating mode (by means of three-way valve 54).

Regarding claims 11, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Taras as modified discloses a valve (54) of the refrigerant circuit, wherein the controller is configured to switch the valve (54) between a first position and a second position, the controller is configured to position the valve in the first position in the first operating mode (allowing the portion of refrigerant to flow through both condensers), and the controller is configured to position the valve in the second position in the second operating mode (allowing a portion of the refrigerant to flow through the reheat heat exchanger).

Regarding claims 12, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Taras as modified discloses wherein the refrigerant circuit is configured to direct the first portion of the refrigerant to the first condenser coil (through line 58) and to direct the second portion of the refrigerant to the valve in each of the first operating mode and the second operating mode (refer to Fig. 2, wherein the valve is located downstream of the compressor, therefore, the second portion of the refrigerant necessarily being directed to the valve in each of the first operating mode and the second operating mode).

Regarding claims 13, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Taras as modified discloses a fan (refer to Fig. 2) configured to direct ambient air across the first condenser coil and the second condenser coil. 

Regarding claim 16, Taras discloses a heating, ventilation, and air conditioning (HV AC) system, comprising:
a compressor (22) configured to circulate a refrigerant through a refrigerant circuit;
a first condenser coil disposed along the refrigerant circuit (through line 58);
a second condenser coil disposed along the refrigerant circuit (through line 60);
a reheat heat exchanger (46) disposed along the refrigerant circuit;
a valve (54) disposed along the refrigerant circuit; and
a controller (refer to par. 12, lines 10-1) configured to:
position the valve (54) in a first position to direct a first portion of the refrigerant from the compressor (22) to the first condenser coil and to direct a second portion of the refrigerant from the compressor to the second condenser coil (valve 62 being in an opened position); and
position the valve (54) in a second position to direct the first portion of the refrigerant from the compressor to the first condenser coil (through opened line 58) and to direct the second portion of the refrigerant from the compressor to the reheat heat exchanger (through line 52).

Regarding claims 17, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Taras as modified discloses an evaporator (28) disposed along the refrigerant circuit, wherein the evaporator (28) is configured to receive the first portion of the refrigerant and the second portion of the refrigerant (after said portions flow through expansion device 26) and to place the first and second portions of the refrigerant in a heat exchange relationship with an air flow (by means of fan 48).

Regarding claims 18, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 17. Further, Taras as modified discloses a blower (48) configured to draw the air flow across the evaporator (28) and the reheat heat exchanger (46).

Regarding claims 19, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Taras as modified discloses wherein the first condenser coil and the second condenser coil are of a common condenser (56).

Regarding claims 20, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Taras as modified discloses wherein the valve is a three-way valve (refer to Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taras (US 2008/0229764) in view of Uselton (US 2008/0098756).
Regarding claim 1, Taras discloses a controller (refer to par. 12, lines 10-11) configured to:
operate a heating, ventilation, and air conditioning (HVAC) system (refer to Fig. 2) in a first operating mode (when valve 62 is in an opened position) to direct a first portion of a refrigerant from a compressor (22) to a first condenser coil (condenser coil located within line 58) of a refrigerant circuit and to direct a second portion of the refrigerant from the compressor (22) to a second condenser coil (condenser coil located within line 60) of the refrigerant circuit; and
operate the HVAC system in a second operating mode (when valve 62 is in a closed position) to direct the first portion of the refrigerant from the compressor (22) to the first condenser coil (condenser coil located within line 58) and to direct the second portion of the refrigerant from the compressor (22) to a reheat heat exchanger (46) of the refrigerant circuit (by means of reheat line 52 which taps refrigerant from three-way valve 54).
While Taras discloses the controller, Taras fails to explicitly disclose a tangible, non-transitory machine-readable media comprising processor-executable instructions that, when executed, are configured to cause the controller to operate the HVAC system.
However, Uselton teaches an enhanced dehumidification control with variable condenser reheat, comprising a tangible, non-transitory machine-readable media comprising processor-executable instructions (refer to controller 122 including microprocessor 125 for management of an algorithm as can be seen from Fig. 2, an including a relative humidity setpoint and temperature setpoint) that, when executed, are configured to cause the controller to operate the HVAC system, in order to achieve a desired relative humidity (refer to par. 4, lines 3-4).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to modify Taras by providing a tangible, non-transitory machine-readable media comprising processor-executable instructions that, when executed, are configured to cause the controller to operate the HVAC system in view of the teachings by Uselton, in order to achieve a desired relative humidity in the system.

Regarding claims 2, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Taras as modified discloses wherein the processor-executable instructions, when executed, are configured to cause the controller to adjust a valve (refer to three-way valve 54) of the refrigerant circuit between a first position to operate the HVAC system in the first operating mode (allowing refrigerant to flow through towards the condenser coils) and a second position to operate the HVAC system in the second operating mode (allowing refrigerant to flow through line 52 towards reheat heat exchanger 46).

Regarding claims 3, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Taras as modified discloses wherein the valve (54) is a three-way valve (refer to Fig. 2).

Regarding claims 4, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Taras as modified discloses to operate the HVAC system in the first operating mode, but fails to explicitly disclose wherein the processor-executable instructions, when executed, are configured to cause the controller to determine a temperature of a space conditioned by the HVAC system, and operate the HVAC system in the first operating mode based on the temperature of the space being greater than a temperature set point.
However, Uselton teaches the enhanced dehumidification control with variable condenser reheat, wherein the processor-executable instructions (refer to controller 122 including microprocessor 125 for management of an algorithm as can be seen from Fig. 2), are configured to cause the controller (122) to determine a temperature of a space conditioned by the HVAC system (refer to par. 19, lines 7-9, wherein thermostat 134 which senses and reports to the controller the current indoor temperature), and operate the HVAC system based on the temperature of the space being greater than a temperature set point (refer to the end of par. 12, and par. 22, lines 1-4, wherein the temperature sensor 134 may be a conventional thermostat with capability to receive input of a desired temperature called a temperature and the microprocessor determines that the thermostat is calling for cooling), in order to provide a normal cooling operation.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to further modify Taras such that the processor-executable instructions, when executed, are configured to cause the controller to determine a temperature of a space conditioned by the HVAC system as taught by Uselton, and operate the HVAC system in the first operating mode based on the temperature of the space being greater than a temperature set point, in order to provide a normal cooling operation.

Regarding claims 5, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Taras as modified discloses to operate the HVAC system in the second operating mode, but fails to explicitly disclose wherein the processor-executable instructions, when executed, are configured to cause the controller to determine a humidity of the space conditioned by the HVAC system, and operate the HVAC system in the second operating mode based on the temperature of the space being less than or equal to the temperature set point and the humidity of the space being greater than a humidity set point.
However, Uselton teaches the enhanced dehumidification control with variable condenser reheat, wherein the processor-executable instructions (refer to controller 122 including microprocessor 125 for management of an algorithm as can be seen from Fig. 2), are configured to cause the controller (122) to determine a humidity of the space conditioned by the HVAC system (refer to par. 19, by means of humidistat 130 which senses and reports to the controller 122 the current relative humidity of the space), and operate the HVAC system based on the temperature of the space being less than or equal to the temperature set point and the humidity of the space being greater than a humidity set point (refer to the first sentences of par. 16 and 24, wherein the microprocessor calculates a value from a set point temperature and setpoint relative humidity in accordance to an equation; if the relative humidity requirements of the space are not being met by operation of the system, a control valve will be actuated to force refrigerant fluid to flow through the reheat heat exchanger), in order to provide a dehumidification operation.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to further modify Taras such that the processor-executable instructions, when executed, are configured to cause the controller to determine a humidity of the space conditioned by the HVAC system as taught by Uselton, and operate the HVAC system in the second operating mode based on the temperature of the space being less than or equal to the temperature set point and the humidity of the space being greater than a humidity set point, in order to provide a dehumidification operation.

Regarding claims 6, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 5. Further, Taras as modified discloses wherein the processor-executable instructions, when executed, are configured to cause the controller to receive the temperature set point from a thermostat (refer to indoor temperature sensor 134 as taught by Uselton) of the HVAC system, receive the humidity set point from the thermostat (refer to indoor humidity sensor 130 as taught by Uselto) of the HVAC system, or both.

Claims 7-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taras (US 2008/0229764), Uselton (US 2008/0098756), and further in view of Yamaguchi (US 2010/0191416).
Regarding claims 7 and 8, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Taras as modified discloses a fan to direct ambient air across the first condenser coil (refer to Fig. 2), but fails to explicitly disclose wherein the processor-executable instructions, when executed, are configured to cause the controller to control a speed of a fan to direct ambient air across the first condenser coil based on a parameter of the refrigerant, wherein the parameter of the refrigerant comprises a pressure of the refrigerant exiting the compressor.
However, Yamaguchi further teaches a vehicle cooling fan control system, comprising a pressure control device capable of adjusting a speed of a condenser fan in response to discharge pressure of a compressor (refer to par. 3, lines 4-11).
One having ordinary skill in the art of refrigeration would recognize that by providing the controlling the speed of the fan based on a pressure of the refrigerant exiting the compressor, it will provide more accurate control of the cooling fan, and therefore, increasing the heat exchange efficiency of the condenser.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to further modify Taras such that the processor-executable instructions, when executed, are configured to cause the controller to control a speed of a fan to direct ambient air across the first condenser coil based on a parameter of the refrigerant, wherein the parameter of the refrigerant comprises a pressure of the refrigerant exiting the compressor, in order to increase the heat exchange efficiency of the condenser in view of the teachings by Yamaguchi along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claims 9, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 8. Further, Taras as modified discloses wherein the processor-executable instructions, when executed, are configured to cause the controller to reduce the speed (and capable of reducing the speed) of the fan based on the pressure of the refrigerant being below a pressure set point. For clarity, the recitation “to cause the controller to reduce the speed of the fan based on the pressure of the refrigerant being below a pressure set point” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Taras meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taras (US 2008/0229764) in view of Yamaguchi (US 2010/0191416).
Regarding claims 14, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 13. Further, Taras as modified discloses the fan, but fails to explicitly disclose wherein the controller is configured to control a speed of the fan based on a parameter indicative of a pressure of the refrigerant exiting the compressor.
However, Yamaguchi further teaches a vehicle cooling fan control system, comprising a pressure control device capable of adjusting a speed of a condenser fan in response to discharge pressure of a compressor (refer to par. 3, lines 4-11).
One having ordinary skill in the art of refrigeration would recognize that by providing the controlling the speed of the fan based on a pressure of the refrigerant exiting the compressor, it will provide more accurate control of the cooling fan, and therefore, increasing the heat exchange efficiency of the condenser.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made, to further modify Taras such that the controller is configured to control a speed of the fan based on a parameter indicative of a pressure of the refrigerant exiting the compressor, in order to increase the heat exchange efficiency of the condenser in view of the teachings by Yamaguchi along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claims 15, Taras as modified meets the claim limitations as disclosed above in the rejection of claim 14. Further, Taras as modified discloses wherein the controller is configured to increase the speed of the fan (and capable of increasing the speed of the fan) based on the parameter indicating the pressure of the refrigerant is greater than a pressure set point. For clarity, the recitation “to increase the speed of the fan based on the parameter indicating the pressure of the refrigerant is greater than a pressure set point” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Taras meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763